Citation Nr: 1226078	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  94-33 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for dysthymia from April 25, 1990, to January 22, 2009.

2.  Entitlement to an initial rating in excess of 50 percent for dysthymia from January 23, 2009.

3.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

4.  Entitlement to service connection for headaches, to include as secondary to service-connected tinnitus and lumbosacral strain.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected dysthymia or medications taken for service-connected disabilities.

6.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected lumbosacral strain and gastroesophageal reflux disease.

7.  Entitlement to service connection for a dental disability of tooth #7 and a chronic dental condition, to include as secondary to service-connected gastroesophageal reflux disease and for dental treatment purposes.

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a cervical myofascial pain disorder.

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 for headaches.

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 for blackouts.

11.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a shoulder disorder.

12.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right leg disorder.

13.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a jaw disorder.

14.  Entitlement to compensation under 38 U.S.C.A. § 1151 for codeine dependence.

15.  Entitlement to compensation under 38 U.S.C.A. § 1151 for an anal sphincter muscle disorder.

16.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1973. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified during a hearing before a Veterans Law Judge in November 2000 and the issues then on appeal were remanded in February 2001.  

In March 2010, the Veteran testified before a different Veterans Law Judge.  In an October 2010 decision, the Board denied a number of issues then on appeal and remanded others for further development.  

The record reflects that the Veteran attempted to appeal the October 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  However, in a May 2012 order, the Court dismissed the Veteran's appeal for failing to file a notice of appeal within 120 days of the Board decision and not presenting any argument that equitable tolling is warranted.

As both of the above Veterans Law Judges had since retired, the appeal was remanded in October 2011 to afford the Veteran a Board hearing with the Veterans Law Judge who would decide his appeal.  Moreover, because the Veterans Law Judges who took testimony are no longer employed at the Board, there is no longer a requirement that a panel issue a decision in these matters.  Rather, the adjudication of the claims is best addressed by a single-judge decision by the undersigned who had the opportunity to preside over the May 2012 hearing.  

In May 2012, the Veteran testified during a videoconference Board hearing before the undersigned.  The record was held open for 30 days following the hearing to provide the Veteran with additional time and opportunity to submit evidence.  In June 2012, he submitted additional evidence.  Although he did not submit a waiver of RO review, as the evidence consists of arguments previously set forth in the record, neither a solicitation of waiver nor a remand is needed.

On another matter, the issues of entitlement to benefits under 38 U.S.C.A. § 1151 for headaches and blackouts had been perfected by the Veteran in August 1991.  However, the prior Board decisions neglected to include them.  Thus, the Board will now take jurisdiction over these issues.  Although the issue of entitlement to benefits under 38 U.S.C.A. § 1151 for dizziness had not been addressed in the February 2001 remand, the Board essentially denied the claim in the October 2010 decision when it denied service connection for loss of balance and vertigo.  

As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the dysthymia issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The decision herein denies a rating in excess of 50 percent for dysthymia from January 23, 2009, and dismisses the appeal involving the claim for an initial rating in excess of 10 percent for tinnitus.  The remaining issues, including entitlement to an initial rating in excess of 10 percent for dysthymia from April 25, 1990, to January 22, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






(CONTINUED NEXT PAGE)

FINDINGS OF FACT

1.  Since January 23, 2009, the Veteran's dysthymia has not been manifested by a severely impaired ability to establish and maintain effective or favorable relationships with people, and his psychoneurotic symptoms were not of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.

2.  Since January 23, 2009, the Veteran's dysthymia has not been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.

3.  On the record during the May 15, 2012, Board hearing, the Veteran requested that his appeal involving the claim for an initial rating in excess of 10 percent for tinnitus be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for dysthymia from January 23, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9433 (2011); 38 C.F.R. §§ 4.3, 4.132, Diagnostic Code 9405 (1996)

2.  The criteria for withdrawal of an appeal by the Veteran with respect to the claim for an initial rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before addressing the merits of the issue of entitlement to an initial rating in excess of 50 percent for dysthymia from January 23, 2009, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  In this case, the initial unfavorable March 1991 rating decision on the claim for service connection for a psychiatric disorder predated the enactment of the VCAA.  Service connection for dysthymia was eventually granted in an August 2004 rating decision and the Veteran appealed for a higher initial rating.  In a January 2011 letter, the Veteran was notified of how VA determines disability ratings and effective dates if service connection is awarded.  The claim for a higher initial rating was thereafter readjudicated in a June 2011 supplemental statement of the case (SSOC).  Thus, any timing deficiency has here been appropriately cured.  See Mayfield, 444 F.3d 1328.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Veteran's Virtual VA electronic folder has also been reviewed.

The Board recognizes that this issue of entitlement to a rating in excess of 10 percent for dysthymia for the period from April 1990 to January 2009 is being Remanded for the purpose of obtaining his vocational rehabilitation folder.  However, as the Veteran's participation in the vocational rehabilitation program was from 1996 to 1999, there would be no pertinent findings relating to how his service connected disabilities presently effect his ability to work.  Put another way, the Board finds that the Veteran's vocational rehabilitation folder would not include any evidence material to the issue of whether a rating in excess of 50 percent for dysthymia is warranted for the period since January 1990, and that a Remand is not warranted.

Discussion of the Veteran's May 2012 hearing before the undersigned is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to a rating in excess of 50 percent for dysthymia was identified as an issue at the hearing.  Questions pertaining to his present symptomatology were explored.  There was also discussion of how his dysthymia effected his ability to work and his social relationships.  No outstanding evidence was identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  Thus, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, 12 Vet. App. at 126, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id.

From January 23, 2009, the Veteran's dysthymia has been rated as 50 percent under Diagnostic Code 9433.

During the course of this appeal, VA revised the criteria for evaluating mental disorders, effective November 7, 1996.  See 61 Fed. Reg. 52,695 (1996).  In this case, the Board must consider whether the Veteran is entitled to a higher rating based on both the pre-amended and current regulations.  Generally, review of such claims requires application of both the former and the current schedular criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991)).  See also 38 U.S.C.A. § 5110(g)  (West 2002); 38 C.F.R. § 3.114  (2011); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).

Under the regulations applicable prior to November 7, 1996, the following evaluations were available:

50 percent was warranted for symptomatology that resulted in considerable social and industrial impairment.

70 percent was warranted where the ability to establish and maintain effective or favorable relationships with people was severely impaired, and the psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.

100 percent was warranted (1) when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; (2) where there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior; or (3) where the veteran is demonstrably unable to obtain or retain employment.

38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).

Under the current regulations, the following evaluations are available:

50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

70 percent is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

100 percent is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

38 C.F.R. § 4.130, Diagnostic Code 9433 (2011).

Other related regulations were also amended effective November 7, 1996.  According to the amended rating criteria, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2011).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011).

One factor to be considered is the Global Assessment of Functioning (GAF) score.  The GAF score is a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  See also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).  Thus, a GAF score does not automatically equate to any particular percentage in the Rating Schedule.  Rather, it is but one factor to be considered in conjunction with all the other evidence of record.

The use of terminology such as "mild," "moderate," or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

In this case, the RO assigned the current 50 percent rating for dysthymia in a December 2009 rating decision.  The RO assigned an effective date of January 23, 2009, based on the date of the VA examination showing an increase in disability.  

In a January 2010 statement, the Veteran expressed disagreement with the effective date of the 50 percent rating, noting that in October 2004 he had requested an increased rating in response to the assignment of the initial 10 percent rating in the August 2004 rating decision.  He indicated that the 50 percent rating should be effective from the date of service connection.

In a June 2012 statement, the Veteran continued to assert that the 50 percent rating should be granted from the effective date of service connection.  

After a careful review of the record, the Board finds that an initial rating in excess of 50 percent for dysthymia from January 23, 2009, is not warranted.  

The pertinent evidence of record consists of a January 23, 2009, VA examination report and subsequent VA treatment notes.  

During the VA examination, the Veteran was alert and oriented times three.  He described substantial difficulties with pain.  He reported suicidal ideation at times.  He described disturbed energy and productivity levels and reported trouble focusing and concentrating, but the examiner noted that there was no evidence of cognitive deficit.  He passed the Mini-Mental State Examination with respect to attention, registration, and abstraction.  He reported chronic insomnia and poor sleep.  He had inadequate insight into his condition, and his judgment was also inadequate.  An above average score on somatization subscales suggested trouble with physical pain and health related issues.  It was noted that pain affects his concentration ability to work and fear, apprehension, and temper and impulse control interfere with his general adaptation functioning.  On the Problem Behavior Inventory he endorsed many mood and anxiety symptoms.  It was noted that there was some mental confusion, loose thought processes, and obsession with germs and cleanliness.  The examiner provided diagnoses of recurrent major depression and pain disorder due to psychological and medical causes, and assigned a GAF score of 45 due to social and vocational impairments.  In an addendum dated later that month, the examiner noted that a new assessment on the Beck Depression Inventory II showed a marked increase in depression.

A February 2009 treatment note reflects that affect was anxious.

A March 2009 treatment note reflects that the Veteran was alert and oriented time three with no evidence of thought disorder.  Mood was neutral and affect was appropriate with full range.  He denied suicidal or homicidal ideation.  He denied auditory or visual hallucinations.  Appetite and sleep were within normal limits.

A subsequent March 2009 treatment note reflects that affect was neutral and the Veteran complained about his history of being assaulted by a psychiatric patient.  He reported intrusive thoughts and feeling depressed and irritable, isolating himself, and having symptoms resembling hypervigilance and hyperarousal.

A May 2009 treatment note reflects that affect was neutral.

A July 2009 treatment note reflects that affect was constricted but imminent risk for suicide was low.  

A September 2009 treatment note reflects that the Veteran was alert and oriented times three with no evidence of psychosis or mania.  Mood was neutral to low and affect was appropriate with full range.  He denied suicidal or homicidal ideation.  He denied auditory or visual hallucinations.

A subsequent September 2009 treatment note reflects that affect was neutral and imminent risk for suicide was low.

During the May 2012 Board hearing, the Veteran testified that he has a fairly decent relationship with his four daughters, talking on the telephone with them as often as he can, and is on speaking terms with their mother, his ex-wife.  He indicated that he has female friends but consciously does not establish closer relationships due to his sense of responsibility to his daughters.  He also indicated that his ability to work has been hampered by VA policies, lack of proper training, and a nonservice-connected cardiovascular disorder.

Initially, the Board observes that the Veteran is seeking the assignment of the presently assigned 50 percent rating for the period prior to January 23, 2009.  As indicated in the introduction, the initial rating in excess of 10 percent prior to January 23, 2009 is being addressed in the remand portion of this decision.  The decision below addresses whether his dysthymia warrants a rating in excess of 50 percent from January 23, 2009.

With respect to the former rating criteria, given the evidence above, the Board finds that the Veteran's dysthymia has not been manifested by severely impaired ability to establish and maintain effective or favorable relationships with people.  In this regard, the record shows that he has maintained relatively close relationships with his four daughters and has been able to establish and maintain relations with several women.  The undersigned found him to be very pleasant in his demeanor and social interactions.  The Board also finds that his psychoneurotic symptoms were not of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  The record shows that the Veteran has expressed a strong desire to work as an agent/representative to veterans seeking benefits.  He is actually shown to have earned an income based on his veterans' assistance practice.  In that regard, he relates his ability to work as a veteran's agent has been hampered by VA policies, lack of proper training, and a nonservice-connected cardiovascular disorder, not by his dysthymia.  Thus, the criteria for a 70 percent rating have not been met under the former criteria.

With respect to the current rating criteria, given the evidence above, the Board finds that the Veteran's dysthymia has not been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  In this regard, the record shows that his ability to work has been hampered more by external circumstances rather than his dysthymia, he has been able to maintain relatively close relations with his daughters, and his mood has been primarily neutral.  Although the VA examiner noted some loose thought processes, there was no evidence of a thought disorder during March 2009, and subsequent treatment notes do not describe any thought disorder.  Similarly, although the VA examiner noted that the Veteran's judgment was inadequate, the Board finds that the totality of the evidence does not show that the Veteran has occupational and social impairment with deficiencies in most areas.  

Moreover, although the Veteran reported occasional suicidal ideations during the VA examination, he denied having them in all subsequent treatment visits.  There is also no evidence of speech being intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or, difficulty in adapting to stressful circumstances (including work or a worklike setting).  Such is simply not shown, and the Veteran does not necessarily argue the contrary.  Although the VA examiner noted an obsession with germs and cleanliness, there is no evidence that it interferes with routine activities.  

The Board notes the GAF score of 45, which indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  DSM IV.  However, given the evidence of record, the Board finds that the Veteran's overall disability picture is not reflective of suicidal ideation, severe obsessional rituals, frequent shoplifting, having no friends, or an inability to keep a job.  Here, the Board reiterates that the Veteran's ability to work has been hampered more by VA policies, lack of proper training, and a nonservice-connected cardiovascular disorder, not by his dysthymia.  It is again noted that the Veteran has a business/practice representing veterans in the claims adjudication process that yields him a respectable income.  In sum, given the totality of the symptoms, the Board finds that a GAF score of 45 is not reflective of the Veteran's overall disability picture.

Thus, the criteria for a 70 percent rating have not been met under the current criteria.

In conclusion, an initial rating in excess of 50 percent for dysthymia from January 23, 2009, is not warranted.  In reaching this conclusion, the Board has considered the applicability of benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected dysthymia, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

Withdrawal

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2011).  Withdrawal may be made by the veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.

On the record during the May 15, 2012, Board hearing, the Veteran requested withdrawal of the appeal with respect to the claim for an initial rating in excess of 10 percent for tinnitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim, and it must be dismissed.


ORDER

An initial rating in excess of 50 percent for dysthymia from January 23, 2009, is denied.

The appeal with respect to the claim for an initial rating in excess of 10 percent for tinnitus is dismissed.


REMAND

Unfortunately, a remand is required on the remaining issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The record reflects that the Veteran participated in VA vocational rehabilitation and counseling from 1996 to 1999.  As indicated in the remand portion of the February 2001 Board decision, his vocational rehabilitation and counseling folder had been separately maintained but associated with the claims file.  However, it has since been dissociated with the claims file.  Those records are pertinent to the claim for an initial rating in excess of 10 percent for dysthymia from April 25, 1990, to January 22, 2009, as they would provide additional information as to the Veteran's social and, in particular, occupational functioning.  Thus, the RO should reassociate his vocational rehabilitation and counseling folder with the claims file.

The Veteran contends that his headaches either began in service or are due to his service-connected tinnitus and lumbosacral strain.  However, the record raises another theory of entitlement.  In this regard, a January 2005 VA examination report reflects that they are secondary to temporomandibular joint dysfunction.  As will be seen below, the claim for compensation under 38 U.S.C.A. § 1151 for a jaw disorder is being remanded for further development.  As the outcome of that claim could affect the claim for service connection for headaches, the Board finds that the claims are inextricably intertwined and a Board decision on the latter claim at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Veteran contends that his hypertension is secondary to his service-connected dysthymia or the pain medications taken for his service-connected lumbar spine and left ankle disabilities.  In the October 2010 remand, the Board requested that the RO/AMC provide VCAA notice on the aspect of the claim as secondary to service-connected dysthymia.  Although the AMC provided adequate notice in January 2011, it is unclear whether the AMC considered the secondary aspect with respect to the dysthymia.  In the June 2011 SSOC, the AMC appeared to have limited the claim to as secondary to medications taken for service-connected disabilities.  There is no mention of dysthymia.  Thus, the AMC should properly adjudicate the claim, in compliance with the October 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the Veteran underwent a VA examination in March 1994, and the examiner provided a diagnosis of history of mild hypertension, probably essential.  However, service connection was not in effect for dysthymia at that time and an opinion on whether the hypertension was caused or aggravated by dysthymia was not obtained.  Also, although the examiner noted that the hypertension was probably essential, meaning of unknown causes, the examiner did not specifically comment on the relationship, if any, of the hypertension to the pain medications the Veteran was taking.  In this regard, the Veteran noted that propoxyphene (Darvon) has been discontinued due to a risk of cardiovascular complications.  The aggravation question has not been adequately addressed or explored.  Given the above, the RO/AMC should obtain a supplemental opinion on whether the hypertension was caused or aggravated by the service-connected dysthymia or the pain medications taken for the lumbar spine and left ankle disabilities.

The Veteran contends that his sleep apnea is secondary to his service-connected low back disability and gastroesophageal reflux disease (GERD).  In the October 2010 remand, the Board requested that the RO/AMC provide VCAA notice on the aspect of the claim as secondary to service-connected GERD.  Although the AMC provided adequate notice in January 2011, it is unclear whether the AMC properly considered the secondary aspect of the claim with respect to the GERD.  In the June 2011 SSOC, the AMC appeared to have limited the claim to as secondary to service-connected low back disability.  There is no mention of GERD.  Thus, the AMC should properly adjudicate the claim, in compliance with the October 2010 remand.  See id.

Furthermore, the Veteran underwent a VA examination in January 2009, and the examiner provided an adequate opinion on whether the sleep apnea was caused or aggravated by the low back disability.  However, the examiner did not comment on whether the sleep apnea was caused or aggravated by GERD, even though the Veteran reported during the examination that his GERD was interfering with sleep.  Given the above, the RO/AMC should obtain a supplemental opinion on whether the sleep apnea was caused or aggravated by the service-connected GERD.

Further development is also needed on the claim for service connection for a dental disability of tooth #7 and a chronic dental condition, to include as secondary to service-connected GERD and for dental treatment purposes.  In the October 2010 remand, the Board requested that the RO/AMC send the Veteran a letter informing him of the requirements for substantiating claims for service connection for a dental disability as secondary to service-connected GERD and service connection for a dental disability for treatment purposes.  Accordingly, the AMC sent a letter in January 2011.  Although the letter provided proper notice on the secondary aspect of the claim, it did not advise the Veteran of the requirements for establishing service connection for a dental disability for treatment purposes.  Further, without acknowledging the aspect of the claim for service connection for a dental disability for treatment purposes, the AMC did not properly adjudicate the claim in the June 2011 SSOC.  Thus, the AMC should provide corrective notice and properly adjudicate the claim, in compliance with the October 2010 remand.  See id.

The Veteran contends that he is entitled to compensation under 38 U.S.C.A. § 1151 for cervical myofascial pain disorder, disorders of the shoulder, right leg, and jaw, and codeine dependence.  As he filed these claims prior to the October 1, 1997, amendment, 38 C.F.R. § 3.358 applies.  In the October 2010 remand, the Board requested that the RO/AMC provide VCAA notice containing the proper version of the regulations implementing 38 U.S.C.A. § 1151.  Although the AMC provided adequate notice in January 2011, the AMC did not properly adjudicate these claims.  In the June 2011 SSOC, the AMC cited to the provisions of 38 C.F.R. § 3.361, the regulations applicable to claims filed on or after October 1, 1997, and considered the claims under 38 C.F.R. § 3.361.  Thus, these claims must again be remanded, in compliance with the October 2010 remand.  See Stegall, 11 Vet. App. at 271.

As discussed in the introduction, the Veteran also contends that he is entitled to compensation under 38 U.S.C.A. § 1151 for headaches and blackouts.  As these claims were also filed prior to October 1, 1997, the AMC should provide notice of 38 C.F.R. § 3.358 and adjudicate these claims under 38 C.F.R. § 3.358.  These issues have not been adjudicated since a December 1993 SSOC.  Thus, the current review should include consideration of all additional evidence added to the claims file since that time.

Specific to the cervical myofascial pain disorder, VA medical records indicate that the Veteran was assaulted by another patient on August 10, 1988, while hospitalized at the Lebanon VA Medical Center (VAMC).  In the October 2010 remand, the Board noted that August 1988 VA treatment records surrounding the event confirm that the Veteran had stated at that time that he had twisted his neck.  The Board then found that a VA examination was needed to address whether he incurred additional disability as a consequence of this injury.  However, the Board neglected to request this examination in the actions portion of the remand.  Thus, the AMC should schedule this examination, in compliance with the October 2010 remand.  See id.  


The Veteran also maintains that he is entitled to compensation under 38 U.S.C.A. 
§ 1151 for an anal sphincter muscle disorder.  He has asserted that he was injured during a digital rectal examination by a VA urologist in 1995 or 1996.  A review of the medical records from the Lebanon VAMC from March 1991 to September 1992 indicates that the digital rectal examination in question occurred on March 14, 1991.  When the Veteran was afforded a VA examination in December 1999, he reported a history of constipation with rectal bleeding and some scarring around the anus due to fissures.  Examination revealed some minimal anal stenosis with good sphincter tone.  A colonoscopy was scheduled on two occasions, but the Veteran failed to report for the examination.  

Although the above examination found good sphincter tone, examination also found anal stenosis.  The Board observes that there is no competent medical evidence of record on whether the anal stenosis existed prior to the examination of March 1991 and, if so, whether the examination caused an increase in disability.  Thus, the record is unclear as to whether the Veteran suffered additional disability due to the examination and, if so, whether the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the examination, or an event not reasonably foreseeable.  Accordingly, the AMC should arrange for the Veteran's claims file to be reviewed by a physician with appropriate expertise to obtain the above opinions.

As the above claims being remanded could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the latter claim at this time would be premature.  See Parker, 7 Vet. App. 116; Harris, 1 Vet. App. at 183.

Lastly, the Veteran receives treatment from the Lebanon VAMC, including the Camp Hill VA Outpatient Clinic (OPC), and the record contains treatment notes dated through September 2009.  Thus, the RO should obtain any outstanding treatment notes since that time. 



Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter informing him of the requirements for substantiating a claim for service connection for a dental disability for treatment purposes and the requirements for a 38 U.S.C.A. § 1151 claim incorporating the provisions of 38 C.F.R. § 3.358  for headaches and blackouts.

2.  Reassociate the Veteran's vocational rehabilitation and counseling folder with the claims file.  If such action cannot be accomplished, such should be stated along with an explanation of what actions were taken to comply.

3.  Obtain all outstanding records of treatment from the Lebanon VAMC, including the Camp Hill OPC, since September 2009.

4.  Thereafter, arrange for the Veteran's claims file to be reviewed by an appropriate VA examiner to obtain a supplemental opinion on the etiology of his hypertension.

The examiner should provide an opinion on whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated (permanently worsened beyond its natural progression) by his service-connected dysthymia or the pain medications taken for his lumbar spine and left ankle disabilities, to include Darvon.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Forward the Veteran's claims file to the VA examiner who provided the January 2009 examination report on sleep apnea (or a suitable substitute if that individual is unavailable) for an addendum.  

The examiner should provide an opinion on whether it is at least as likely as not that the Veteran's sleep apnea was caused or aggravated (permanently worsened beyond its natural progression) by the service-connected GERD.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his cervical myofascial pain disorder.  His claims file should be available to the examiner and reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.  

The examiner should provide an opinion on whether it is at least as likely as not that the Veteran incurred additional disability of the cervical spine as a result of the August 10, 1988, injury at the Lebanon VAMC.  In rendering this opinion, the examiner should consider the VA medical records from July and August 1988 contained in volume 7 of the claims file.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

7.  Arrange for the Veteran's claims file to be reviewed by a physician with appropriate expertise to determine the nature and etiology of any disability of the anus, to include an anal sphincter muscle disorder and anal stenosis.

The physician should state whether it is at least as likely as not that the Veteran suffered additional disability due to a March 14, 1991, digital rectal examination performed by a urologist at the Lebanon VAMC.  The physician should also state whether it is at least as likely as not that the Veteran's anal stenosis existed prior to the March 14, 1991, examination and, if so, whether it was permanently worsened by the examination.  In rendering these opinions, the physician should consider the VA medical records from March 1991 to September 1992 and the December 1999 VA examination report contained in volume 6 of the claims file.

If the physician determines that the Veteran suffered additional disability or the anal stenosis permanently worsened due to the March 14, 1991, digital rectal examination, then the physician should state whether it is at least as likely as not that the proximate cause of the additional disability or permanent worsening of the anal stenosis was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the examination, or an event not reasonably foreseeable.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

8.  After completing the above, readjudicate the claims.  Review of the claim for service connection for a dental disability of tooth #7 and a chronic dental condition should include consideration of service connection for a dental disability for treatment purposes.  The 38 U.S.C.A. § 1151 claims for a cervical myofascial pain disorder, headaches, blackouts, a shoulder disorder, a right leg disorder, a jaw disorder, and codeine dependence should be considered under 38 C.F.R. § 3.358.  Specific to the 38 U.S.C.A. § 1151 claims for headaches and blackouts, this review should include consideration of all additional evidence added to the claims file since the issuance of the December 1993 SSOC.  Specific to the 38 U.S.C.A. § 1151 claim for anal sphincter muscle disorder, this review should note that the VA treatment in question occurred on March 14, 1991, at the Lebanon VAMC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


